Citation Nr: 1143816	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a hearing (Travel Board hearing) at the RO.  A transcript of that hearing is of record.  At that time, he submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

There is an approximate balance of competent favorable and unfavorable evidence to relate the Veteran's bilateral hearing loss to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to the appeal, such error was harmless and will not be further discussed.  

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss (SNHL), and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that his bilateral hearing loss is due to his in-service duties as an aviation boatswain's mate working with jet aircraft on the flight deck, and that the hearing loss in the right ear is worse due to the otitis media and perforated tympanic membrane found in service.

The Veteran's service entrance examination report reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
15
10
15
10
20

An October 1969 service treatment record reflects a history of pain and decreased hearing in the right ear beginning the previous month, a finding of a perforation of the right tympanic membrane, a diagnosis of acute otitis media, and a note that the ear problem had been almost completely relieved.

The separation examination report reflects a normal clinical evaluation of the ears and eardrums, and that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
20
LEFT
10
5
15
15
15

A review of the Veteran's service treatment records fails to indicate any clinical hearing loss in either ear within the relevant auditory thresholds.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  

The Veteran underwent a VA audiology examination in December 2008.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
70
95
LEFT
20
25
25
35
30

Speech recognition scores on the Maryland CNC Word List were 28 percent in the right ear and 44 percent in the left.  The examiner provided a diagnosis of moderately severe sloping SNHL in the right ear and mild high frequency SNHL in the left ear.  In an addendum, the examiner opined that the Veteran's hearing loss is not due to or caused by acoustic trauma in service because testing at the time of separation indicated normal hearing bilaterally from 500 to 6000 Hertz.

An April 2010 VA audiology consult reflects that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
75
80
LEFT
30
30
35
35
40

Speech recognition scores on the Maryland CNC Word List were 32 percent in the right ear and 96 percent in the left.  The examiner provided a diagnosis of moderate sloping to profound SNHL in the right ear and mild SNHL from 500 to 3000 Hertz in the left ear.

In a June 2010 report, a second VA examiner noted that there was no evidence of any significant threshold shift in the ratable frequencies (500 to 4000 Hertz) during either service entrance or exit hearing test.  The examiner noted that there was evidence of a significant threshold shift at 6000 Hertz in the right ear but observed that it was still within normal limits, and that the frequency is not used for VA compensation purposes.  [The Board notes that the threshold at 6000 Hertz was 0 decibels at entrance and 25 decibels at exit.]  The examiner then concluded that there is no evidence of any significant threshold shifts which might be considered an initial manifestation of the Veteran's current hearing loss.

An October 2010 VA treatment note reflects a diagnosis of asymmetric SNHL, likely noise induced given the Veteran's history of working on a flight deck in service; and a July 2011 VA Otolaryngology note reflects a history of noise exposure on a flight deck in service and a diagnosis of asymmetric SNHL, right greater than left, likely noise induced.

During his August 2011 Board hearing, the Veteran testified that he had been found to have hearing loss immediately following separation from service.

Given the above, the Board finds that there is an approximate balance of competent favorable and unfavorable evidence to relate the Veteran's bilateral hearing loss to service.  It is conceded that the Veteran's in-service duties put him in proximate contact with loud noises.  Thus, in-service noise exposure is not in dispute.  Indeed, service connection for tinnitus based on this in-service noise exposure already has been established.  The question for consideration is whether the current hearing loss is attributable to such noise exposure.

On one hand, the December 2008 VA examiner has opined that Veteran's hearing loss is not related to service because testing at separation indicated normal hearing bilaterally, and a June 2010 VA examiner has concluded that there is no evidence of any significant threshold shifts during service which might be considered an initial manifestation of the Veteran's current hearing loss.  On the other hand, the Veteran has testified that he had been diagnosed with hearing loss immediately after service, and October 2010 and July 2011 VA physicians have essentially opined that his hearing loss is related to the noise exposure on the flight deck in service.  Further, the Board would be remiss in not considering the prior award of service connection for tinnitus based on the Veteran's in-service noise exposure.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his bilateral hearing loss is related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


